   Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 1 of 26 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------
DR. DAVID SIMAI,
on behalf of Plaintiff and the classes defined herein,

                          Plaintiff,

        v.

PHOENIX EMERGENCY
MEDICAL SUPPLY, LLC
and JOHN DOES 1-10,

                           Defendants.
-------------------------------------------------------------------

                                   COMPLAINT – CLASS ACTION

                                              INTRODUCTION

        1.       Plaintiff Dr. David Simai brings this action to secure redress for the actions of

Defendants Phoenix Emergency Medical Supply, LLC, and John Does 1-10, in sending or

causing the sending of unsolicited advertisements to telephone facsimile machines in violation of

the Telephone Consumer Protection Act, 47 U.S.C. §227 (“TCPA”) and New York General

Business Law § 396-aa..

        2.       The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax

advertising damages the recipients. The recipient is deprived of its paper and ink or toner and

the use of its fax machine. The recipient also wastes valuable time it would have spent on

something else. Unsolicited faxes prevent fax machines from receiving and sending authorized

faxes, cause wear and tear on fax machines, and require labor to attempt to identify the source

and purpose of the unsolicited faxes.

                                                   PARTIES

        3.       Plaintiff Dr. David Simai has offices in the Eastern District of New York, where

he maintains telephone facsimile equipment that automatically prints incoming faxes on paper

using toner/ ink.



                                                         1
  Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 2 of 26 PageID #: 2



       4.     Defendant Phoenix Emergency Medical Supply, LLC, is a New York limited

liability company with a principal place of business at 6 Park St.., Wading River, New York,

11729. Its Registered Agent, Jaman L. Kim, is located at the same address.

       5.     John Does 1-10 are other natural or artificial persons that were involved in the

sending of the facsimile advertisements described below. Plaintiff does not know who they are.

                               JURISDICTION AND VENUE

       6.     This Court has jurisdiction under 28 U.S.C. §1331. Mims v. Arrow Financial

Services, LLC, 132 S. Ct. 740, 751-53 (2012).

       7.     Personal jurisdiction exists in that Defendants:

              a.      Have committed tortious acts in New York by causing the transmission of

                      unlawful communications into the state.

              b.      Are located in and transacted business in New York.

       8.      Venue in this District is proper for the same reason.

                                            FACTS

       9.     On April 10, 2020, Dr. David Simai received the unsolicited fax advertisement

attached as Exhibit A on his facsimile machine.

       10.    On April 17, 2020, Dr. David Simai received the unsolicited fax advertisement

attached as Exhibit B on his facsimile machine.

       11.    On April 22, 2020, Dr. David Simai received the unsolicited fax advertisement

attached as Exhibit C on his facsimile machine.

       12.    On April 23, 2020, Dr. David Simai received the unsolicited fax advertisement

attached as Exhibit D on his facsimile machine.

       13.    On May 12, 2020, Dr. David Simai received the unsolicited fax advertisement

attached as Exhibit E on his facsimile machine.

       14.    On May 19, 2020, Dr. David Simai received the unsolicited fax advertisement

attached as Exhibit F on his facsimile machine.


                                                  2
  Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 3 of 26 PageID #: 3



       15.     On May 22, 2020, Dr. David Simai received the unsolicited fax advertisement

attached as Exhibit G on his facsimile machine.

       16.     On May 26, 2020,, Dr. David Simai received the unsolicited fax advertisement

attached as Exhibit H on his facsimile machine

       17.     Plaintiff is a doctor who has offices in the Eastern District of New York where he

sees and treats patients on a regular basis.

       18.     Plaintiff, a doctor with a medical practice, would be the target of an unsolicited

fax advertising the sale of medical masks and medical gowns to medical practitioners.

       19.     Discovery may reveal the transmission of additional faxes as well.

       20.     The faxes list the sender as Phoenix Emergency Medical Supplies. This is a name

used by Defendant Phoenix Emergency Medical Supply, LLC.

       21.     Defendants either negligently or wilfully violated the rights of Plaintiff and other

recipients in sending the faxes.

       22.     Plaintiff had no prior relationship with Defendant Phoenix Emergency Medical

Supply, LLC and had not authorized the sending of fax advertisements to Plaintiff.

       23.     On information and belief, the fax attached hereto was sent as part of a mass

broadcasting of faxes.

       24.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine

...” 47 U.S.C. §227(b)(1)(C).

       25.     On information and belief, Defendants have transmitted similar unsolicited fax

advertisements to at least 40 other persons in New York.

       26.     There is no reasonable means for Plaintiff or other recipients of Defendants’

unsolicited advertising faxes to avoid receiving illegal faxes. Fax machines must be left on and

ready to receive the urgent communications authorized by their owners.

       27.     Defendants’ conduct caused recipients of their advertising to bear the cost thereof.


                                                  3
  Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 4 of 26 PageID #: 4



This gave Defendants an unfair competitive advantage over businesses that advertise lawfully,

such as by direct mail. For example, an advertising campaign targeting one million recipients

would cost $500,000 if sent by U.S. mail but only $20,000 if done by fax broadcasting. The

reason is that instead of spending $480,000 on printing and mailing his ad, the fax broadcaster

misappropriates the recipients’ paper and ink. “Receiving a junk fax is like getting junk mail

with the postage due”. Remarks of Cong. Edward Markey, 135 Cong Rec E 2549, Tuesday,

July 18, 1989, 101st Cong. 1st Sess.

                                        COUNT I – TCPA

       28.     Plaintiff incorporates ¶¶ 1-27.

       29.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine

...” 47 U.S.C. §227(b)(1)(c).

       30.     The TCPA, 47 U.S.C. §227(b)(3), provides:

               Private right of action.

               A person or entity may, if otherwise permitted by the laws or rules of court
               of a State, bring in an appropriate court of that State–

                       (A) an action based on a violation of this subsection or the regulations
                       prescribed under this subsection to enjoin such violation,

                       (B) an action to recover for actual monetary loss from such a
                       violation, or to receive $500 in damages for each such violation,
                       whichever is greater, or

                       (C) both such actions.

               If the Court finds that the defendant willfully or knowingly violated this
               subsection or the regulations prescribed under this subsection, the court
               may, in its discretion, increase the amount of the award to an amount equal
               to not more than 3 times the amount available under the subparagraph (B) of
               this paragraph.

       31.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of time, paper and ink or toner consumed as a result. Furthermore,

Plaintiff’s statutory right of privacy was invaded.


                                                 4
  Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 5 of 26 PageID #: 5



        32.     Plaintiff and each class member is entitled to statutory damages.

        33.     Defendants violated the TCPA even if their actions were only negligent.

        34.     Defendants should be enjoined from committing similar violations in the future.

                                     CLASS ALLEGATIONS

        35.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons (b) who, on or after a date four years prior to the filing of

this action (28 U.S.C. §1658), (c) were sent faxes by or on behalf of Defendant Phoenix

Emergency Medical Supply, LLC, advertising or promoting its goods or services for sale, (d)

where Defendants do not have evidence of consent or an established business relationship prior

to the sending of the faxes.

        36.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief, based on the generic nature of the fax, that there are more than

40 members of the class.

        37.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

                a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                        advertisements;

                b.      The manner in which Defendants compiled or obtained the list of fax
                        numbers;

                c.      Whether Defendants thereby violated the TCPA.

        38.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff's counsel have any interests which might cause them not

to vigorously pursue this action.

        39.     Plaintiff’s claims are typical of the claims of the class members. All are based on


                                                   5
  Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 6 of 26 PageID #: 6



the same factual and legal theories.

       40.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

       41.     Numerous courts have certified class actions under the TCPA. Holtzman v.

Turza, 08cv2014, 2009 WL 3334909, 2009 U.S. Dist. LEXIS 95620 (N.D.Ill. Oct. 14, 2009),

aff’d in part, rev’d in part, vacated in part, 728 F.3d 682 (7th Cir. 2013); Ballard RN Center,

Inc. v. Kohll's Pharmacy and Homecare, Inc. 2015 IL 118644, 48 N.E.3d 1060; American

Copper & Brass, Inc. v. Lake City Indus. Products, Inc., 757 F.3d 540, 544 (6th Cir. 2014); In re

Sandusky Wellness Center, LLC, 570 Fed.Appx. 437, 437 (6th Cir. 2014); Sandusky Wellness

Center, LLC v. Medtox Scientific, Inc., 821 F.3d 992, 998 (8th Cir. 2016); Sadowski v. Med1

Online, LLC, 07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS 41766 (N.D.Ill. May 27,

2008); CE Design Ltd. v. Cy’s Crabhouse North, Inc., 259 F.R.D. 135 (N.D.Ill. 2009); Targin

Sign Systems, Inc. v. Preferred Chiropractic Center, Ltd., 679 F.Supp.2d 894 (N.D.Ill. 2010);

Garrett v. Ragle Dental Laboratory, Inc., 10cv1315, 2010 WL 4074379, 2010 U.S. Dist. LEXIS

108339 (N.D.Ill. Oct. 12, 2010); Hinman v. M&M Rental Center, Inc., 545 F.Supp.2d 802

(N.D.Ill. 2008); G.M. Sign, Inc. v. Group C Communications, Inc., 08cv4521, 2010 WL 744262,

2010 U.S. Dist. LEXIS 17843 (N.D.Ill. Feb. 25, 2010); Kavu, Inc. v. Omnipak Corp., 246 F.R.D.

642 (W.D.Wash. 2007); Display South, Inc. v. Express Computer Supply, Inc., 961 So.2d 451,

455 (La.App. 2007); Display South, Inc. v. Graphics House Sports Promotions, Inc., 992 So.2d

510 (La.App. 2008); Lampkin v. GGH, Inc., 146 P.3d 847 (Ok.App. 2006); ESI Ergonomic

Solutions, LLC v. United Artists Theatre Circuit, Inc., 203 Ariz. 94, 50 P.3d 844 (2002); Core

Funding Group, LLC v. Young, 792 N.E.2d 547 (Ind.App. 2003); Critchfield Physical Therapy v.

Taranto Group, Inc., 293 Kan. 285, 263 P.3d 767 (2011); Karen S. Little, L.L.C. v. Drury Inns,




                                                 6
  Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 7 of 26 PageID #: 7



Inc., 306 S.W.3d 577 (Mo.App. 2010); Lindsay Transmission, LLC v. Office Depot, Inc.,

4:12cv221, 2013 WL 275568, 2013 U.S. Dist. LEXIS 9554 (E.D.Mo. Feb. 24, 2013).

       42.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the class and against Defendants for:

               a.      Actual damages;

               b.      Statutory damages;

               c.      An injunction against the further transmission of unsolicited fax

                       advertising;

               d.      Costs of suit;

               e.      Such other or further relief as the Court deems just and proper.

              COUNT II – NEW YORK GENERAL BUSINESS LAW § 396-aa

       43.     Plaintiff incorporates ¶¶ 1-27.

       44.     Defendants violated New York General Business Law § 396-aa, by sending

unsolicited fax advertising to Plaintiff and others seeking to induce their purchase of goods and

services from Defendant Phoenix Emergency Medical Supply, LLC.

       45.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of paper and ink or toner consumed as a result.

                                      CLASS ALLEGATIONS

       46.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons with New York fax numbers (b) who, on or after a date three

years prior to the filing of this action (CPLR §214) (c) were sent faxes by or on behalf of

Defendant Phoenix Emergency Medical Supply, LLC, promoting its goods or services for sale

(d) with respect to which Defendants did not have evidence of consent or an established business

relationship prior to sending the fax.


                                                  7
  Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 8 of 26 PageID #: 8



       47.     The class is so numerous that joinder of all members is impractical. Plaintiff

alleges on information and belief that there are more than 40 members of the class.

       48.     There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

               a.      Whether Defendants engaged in a pattern of sending unsolicited fax

                       advertisements; and

               b.      Whether Defendants thereby violated New York General Business Law

                       §396-aa.

       49.     Plaintiff will fairly and adequately protect the interests of the class. Plaintiff

has retained counsel experienced in handling class actions and claims involving unlawful

business practices. Neither Plaintiff nor Plaintiff’s counsel have any interests which might cause

them not to vigorously pursue this action.

       50.     Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

       51.     A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of

separate claims against Defendants is small because it is not economically feasible to bring

individual actions.

       52.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

       WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and

the class and against Defendants for:

               a.      Statutory damages of $100 per fax;

               b.      Costs of suit;

               c.      Such other or further relief as the Court deems just and proper.


                                                  8
  Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 9 of 26 PageID #: 9




                                   /s/ Tiffany N. Hardy
                                   Tiffany N. Hardy




Tiffany N. Hardy
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)
courtecl@edcombs.com



Adam J. Fishbein
ADAM J. FISHBEIN, P.C.
735 Central Avenue
Woodmere, New York 11598
(516) 668-6945
fishbeinadamj@gmail.com




                                      9
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 10 of 26 PageID #: 10




                               NOTICE OF ASSIGNMENT

     Please be advised that all rights relating to attorney’s fees have been assigned to counsel.



                                           /s/ Tiffany N. Hardy
                                           Tiffany N. Hardy



Tiffany N. Hardy
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)




                                              10
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 11 of 26 PageID #: 11




                              EXHIBIT A
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 12 of 26 PageID #: 12
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 13 of 26 PageID #: 13




                              EXHIBIT B
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 14 of 26 PageID #: 14
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 15 of 26 PageID #: 15




                              EXHIBIT C
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 16 of 26 PageID #: 16
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 17 of 26 PageID #: 17




                              EXHIBIT D
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 18 of 26 PageID #: 18
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 19 of 26 PageID #: 19




                              EXHIBIT E
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 20 of 26 PageID #: 20
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 21 of 26 PageID #: 21




                              EXHIBIT F
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 22 of 26 PageID #: 22
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 23 of 26 PageID #: 23




                              EXHIBIT G
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 24 of 26 PageID #: 24
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 25 of 26 PageID #: 25




                              EXHIBIT H
Case 2:20-cv-05688-BMC Document 1 Filed 11/23/20 Page 26 of 26 PageID #: 26
